1

2

3
                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
4

5     UNITED STATES OF AMERICA,         )                 3:73-cv-00127-MMD-WGC
                                        )
6
             Plaintiff,                 )
7
                                        )                 ORDER GRANTING
      WALKER RIVER PAIUTE TRIBE,        )                 MOTION FOR WITHDRAWAL AS
8                                       )                 COUNSEL
             Plaintiff-Intervenor,      )                 (N. JEANNIE SPRADLIN)
9                                       )
                     v.                 )
10
                                        )
11
      WALKER RIVER IRRIGATION DISTRICT, )
      a corporation, et al.,            )
12                                      )
             Defendants.                )
13                                      )
14
            On August 23, 2019, Gordon H. DePaoli, Dale Ferguson and Domenico R. DePaoli of
15
     Woodburn and Wedge, attorneys of record for N. Jeannie Spradlin, moved this Court to
16
     withdraw as counsel for N. Jeannie Spradlin in the above-entitled matter.
17
            THEREFORE, THE COURT ORDERS that the Motion for Withdrawal as Counsel
18

19   (ECF N o .      2 5 6 6) is hereby GRANTED, and N. Jeannie Spradlin shall be

20   listed as an “Unrepresented Party” to receive service through the Court’s website as

21   provided in the Order Discontinuing Service by Postcard Notice (ECF No. 2439).
22
            Dated: August 26, 2019
23

24                                               United States Magistrate Judge

25

26

27

28


                                                   -1-
